                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

ALBERT MARTINEZ, Individually and on
Behalf of All Others Similarly Situated                               PLAINTIFF

V.                                   3:18CV00136 JM

BOB ROBISON COMMERCIAL FLOORING, INC.                                 DEFENDANT


                                      JUDGMENT

      Based upon the Order entered today, this case is DISMISSED with prejudice.

      IT IS SO ORDERED this 26th day of February, 2019.



                                                        _____________________________
                                                        James M. Moody Jr.
                                                        United States District Judge
